 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT




THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (referred to hereinafter as the
“Agreement”) is made effective this 24th day of December, 2012, by and between
CHOICE ONE SOLUTIONS, INC., a Nevada corporation (“Assignor”), and WHITE DENTAL
SUPPLY, INC., a Nevada corporation (“WITD”).




WHEREAS, Assignor own certain rights, title and interest in and to various
information, ideas, know-how, concepts, techniques, systems, processes,
procedures, methods and Internet domain addresses involving or relating to the
operation of a social media marketing company (“IP”);




WHEREAS, it is the intention of the Parties that WITD will exclusively own all
rights, title, and interest in and to the IP;




WHEREAS, Assignor desires to execute this Agreement in order to ensure that all
right, title, and interest in and to the IP are transferred and assigned to
WITD, free of encumbrances or claims;




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.




1.

Assignment.  Assignor hereby agrees to sell, transfer and assign to WITD, and
WITD hereby agrees to purchase from Assignor, all of Assignor’s right, title and
interest in and to the IP.  By this assignment, WITD has the sole and exclusive
right to direct and control the prosecution of the IP, as well as any
registrations or applications for federal or state registration of the Marks or
Copyrights.




2.

Purchase Price.  For and in consideration of the sale, transfer and assignment
of the IP from Assignor to WITD, WITD agrees to pay Assignor Five Thousand
Dollars (US $5,000.00).




3.

Additional Performance.




3.1

Assignor agrees to execute any assignments or other documents as may be
requested by WITD in the future in order to perfect, preserve and protect WITD’s
ownership in the IP.




3.2

Assignor will deliver to WITD all files and documentation that relate to the IP.




4.

Representations and Warranties.




4.1

Representations and Warranties of Assignor.  Assignor represents and warrants to
WITD as follows:




(a)

General.




(i)

Assignor has the full right, power and authority to enter into this Agreement
and to assign the IP.





--------------------------------------------------------------------------------



(ii)

Assignor may enter into and perform its obligations under this Agreement without
being in breach of obligations owed by Assignor to any third party.




(iii)

No third-party licenses or approvals are required for WITD to obtain the full
right, power and authority to practice, develop, license, and exploit the IP.




(iv)

To Assignor’s knowledge, the IP does not infringe or otherwise conflict or
interfere with any proprietary rights of any third party.  To Assignor’s
knowledge, no third party has threatened or made any claim of infringement
against Assignor.




4.2

Representations and Warranties of WITD.  WITD represents and warrants to
Assignor that:  




(a)

It has the full right, power and authority to enter into this Agreement;




(b)

It may enter into and perform its obligations under this Agreement without being
in breach of obligations owed by WITD to any third party;




5.

Indemnification.  Each party agrees to defend, indemnify and hold harmless the
other party from and against any and all Losses arising from the Indemnitor’s
breach of any of the representations and warranties of Section 4 or arising from
Assignor’s failure to fully and properly perform and discharge all of its duties
hereunder.  For purposes of this Section 5, “Losses” means each and all of the
following items to the extent actually paid or incurred:  losses, liabilities,
damages, judgments, fines, costs, royalties, penalties, amounts paid in
settlement and reasonable out-of-pocket costs and expenses (including attorneys’
fees and expenses) incurred in connection therewith, including those incurred in
any action, suit, proceeding or claim arising from any of the foregoing.




6.

Applicable Law, Jurisdiction and Venue.  This Agreement and all rights and
obligations of the parties hereunder will be governed by and construed in
accordance with the substantive laws of the State of Nevada, and applicable
federal intellectual property laws, without giving effect to any choice or
conflict of law provision or rule of any other jurisdiction.  All actions to
enforce this agreement shall be brought exclusively in the state and federal
courts of Nevada. The parties expressly waive challenges to personal
jurisdiction in Nevada and acknowledge that venue is proper in the State of
Nevada.




7.

Consideration.  Both parties acknowledge that the provisions of this Agreement
are adequate consideration for forming a binding contract.




8.

Assignment.  This Agreement shall be binding upon, and inure to the benefit of,
the parties and their respective successors and permitted assigns.  This
Agreement or any rights or obligations hereunder shall not be assignable by any
party, except that Purchaser may pledge its rights hereunder to a lender as
security for any financing or refinancing.





2




--------------------------------------------------------------------------------



9.

Amendments and Waivers.  All amendments and other modifications of this
Agreement shall be in writing and signed by each of the parties.  The failure of
either party to exercise in any respect any right provided for in this Agreement
shall not be deemed a waiver of any right hereunder.




10.

Enforceability and Severability.  If any provisions of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.




11.

Headings.  The headings used in this Agreement are for convenience only and
shall not constitute a part of this Agreement.




12.

Negotiated Transaction.  The provisions of this Agreement were negotiated by the
parties hereto and this Agreement shall be deemed to have been drafted by all
the parties hereto.




13.

Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings between the parties relating to the subject matter
hereof.




14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original and all of which taken together will
constitute one and the same document.




15.

Expenses.  Assignor and WITD shall each pay their own respective costs and
expenses incurred in connection with this Agreement, and the transactions
contemplated hereby.  Without limiting the generality of the foregoing, Assignor
shall pay all applicable sales, use, transfer and documentary taxes arising out
of the sale, transfer and assignment of the Patents and technology.  The parties
agree to cooperate to minimize the taxes arising from the transactions
contemplated by this Agreement.




16.

Survival of Representations, Warranties, Etc.  The representations, warranties
and covenants of Assignor and WITD contained in or made pursuant to this
Agreement or any certificate, document or instrument delivered pursuant to or in
connection with this Agreement and the transactions contemplated hereby shall
survive the Closing Date and the representations and warranties shall continue
in full force and effect.




17.

Attorneys’ Fees.  The prevailing Party in any dispute concerning this Agreement
shall be entitled to recover reasonable attorney's fees.








3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, intending to be
legally bound.




CHOICE ONE SOLUTIONS, INC.

 

WHITE DENTAL SUPPLY, INC.

 

 

 

 

 

 

/s/ Jacob DiMartino

 

/s/ Patrick Deparini

Jacob DiMartino

 

Patrick Deparini

 

 

Secretary and Treasurer



























































4


